                  Case 3:18-mc-80132-JSC Document 53-3 Filed 09/19/19 Page 1 of 2




From:                  DiCanio, Jack P <Jack.DiCanio@skadden.com>
Sent:                  Wednesday, September 5, 2018 7:48 PM
To:                    LIVSHIZ, David
Cc:                    BSimon@wc.com; SWohlgemuth@wc.com; BUKOWSKI, Weronika
Subject:               Re: [Ext] Palantir -- 1782 application


David,
We respectfully suggest that Palantir withdraw the Section 1782 application. We will set forth the reasons on
Friday.

We would be happy to discuss the issues raised in our pleading at your convenience. J

Sent from my iPad

On Sep 5, 2018, at 2:39 PM, "David.LIVSHIZ@freshfields.com" <David.LIVSHIZ@freshfields.com> wrote:

       Dear Jack, Barry, and Steve:

       As you know, we act for Palantir in connection with their 1782 Application that is currently
       pending in front of Judge Corley in the Northern District of California.

       Following up on my conversation with Steve on Saturday, to the extent Mr. Abramowitz intends
       to oppose Palantir’s application on the basis that the proposed subpoena is overly broad or
       unduly burdensome, Palantir would be willing to meet and confer to determine whether the
       parties can resolve Mr. Abramowitz’s objections as to the scope of the requested discovery. If
       Mr. Abramowitz is interested in participating in a meet and confer, please propose some
       potential times.

       Very truly yours,

       David

       David Y. Livshiz
       Special Counsel

       Freshfields Bruckhaus Deringer US LLP
       601 Lexington Avenue
       31st Floor
       New York, New York 10022
       T +1 212 284 4979
       M +1 646 886 0001
       F +1 646 521 5779
       david.livshiz@freshfields.com
       www.freshfields.com




       (171026:0001)
       This e-mail is confidential and may well also be legally privileged. If you have received it in error, you are
       on notice of its status. Please notify us immediately by reply e-mail and then delete this message from
       your system. Please do not copy it or use it for any purposes, or disclose its contents to any other person:
       to do so could be a breach of confidence. Thank you for your co-operation.

       Please contact our IT Helpdesk on +1 866 694 8435 or email ITHelp@freshfields.com if you need
       assistance.
                                                             1
                 Case 3:18-mc-80132-JSC Document 53-3 Filed 09/19/19 Page 2 of 2

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may contain
legally privileged and/or confidential information. If you are not the intended recipient of this email, you are hereby
notified that any dissemination, distribution or copying of this email (and any attachments thereto) is strictly prohibited.
If you receive this email in error please immediately notify me at (212) 735-3000 and permanently delete the original
email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided upon
request.

==============================================================================




                                                             2
